Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154968                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154968
                                                                   COA: 334739
                                                                   Jackson CC: 82-028811-FH
  RALPH CARROLL WOODARD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 26, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2017
           s0928
                                                                              Clerk